Title: James Madison to Jared Sparks, 5 October 1830
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier.
                                
                                Octr. 5. 1830
                            
                        
                         
                        Your letter of July 16. was duly recd. The acknowledgment of it has awaited your return from your tour to
                            Quebec, which I presume has by this time taken place.
                        Inclosed is the exact copy you wish of the draft of an address prepared for President Washington at his
                            request, in the year 1792, when he meditated a retirement at the expiration of his first term. You will observe that (with
                            a few verbal exceptions) it differs from the "Extract" inclosed in your letter only in the provisional paragraphs, which had become inapplicable to the period & plan of his communication to Col:
                            Hamilton.
                        The No. of the N. American Review for Jan 7. last, being I find a duplicate, I return it. The pages to which
                            you refer, throw a valuable light on a transaction, which was taking historical root, in a shape unjust as well as
                            erroneous. Did you ever notice the "Life of Mr. Jay," in Delaplaine’s Biographical work? The materials of it were
                            evidently derived from the papers, if not the pen of Mr. Jay, and are marked by the misconceptions into which he had
                            fallen. It may be incidentally noted as one of the confirmations of the fallibility of Mr. Hamilton’s memory in allotting
                            the Nos. in the "Federalist", to the respective writers, that one of them No. 64, which appears by Delaplaine, to have
                            been written by Mr. Jay, as it certainly was, is put on the list of Mr. Hamilton, as was not less certainly the case with
                            a number of others written by another hand.
                        Previous to the receipt of your letter, I had recd. one from Mr. Monroe, to whom I had mentioned the liberty
                            I had taken with Raynaval’s Memoir. I inclose the part of his letter, answering that part of mine.
                        Mrs. Madison offers you many thanks for the very interesting narrative, of which Ledyard is the subject. She
                            has read it with great pleasure, and with a just sensibility to the additional value which the Volume has, as a token of
                            the politeness & regard of the Author. With great esteem & cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    